DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: Lines 2 - 3 of claim 2 recite, in part, “the object existing region” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the object existing in the each separated region-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 2 of claim 3 recites, in part, “based on vehicle 3D information on information of the vehicle” which appears to contain a typographical error. The Examiner suggests amending the claim to --based on vehicle 3D information. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “the object existing region” which appears to contain inconsistent claim  in the each separated region-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 2 of claim 7 recites, in part, “exist in the separated region,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --exist in the each separated region,-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the preset first threshold" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the airbag" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. U.S. Publication No. 2018/0065582 A1.

-	With regards to claims 1 and 12, Miller et al. disclose an apparatus and method for monitoring an occupant, (Miller et al., Abstract, Figs. 1, 2 & 4, Pg. 1 ¶ 0005 - 0006, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0020, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0031 - 0036) the apparatus comprising: a camera obtaining an image in a vehicle; (Miller et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0018 and 0021, Pg. 3 ¶ 0027) and a processor processing the image, (Miller et al., Figs. 1 & 2, Pg. 1 ¶ 0005 - 0006, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0015, Pg. 2 ¶ 0017 - 0020, Pg. 3 ¶ 0024 and 0026 - 0028) wherein the processor comprises a detecting module separating each region in which an object exists from the image, (Miller et al., Abstract, Figs. 1, 3 & 4, Pg. 2 ¶ 0021 - 0022, Pg. 3 ¶ 0028 - 0030, Pg. 4 ¶ 0035  

Claims 1, 5 - 7 and 10 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahbub U.S. Publication No. 2002/0050924 A1.

-	With regards to claims 1 and 12, Mahbub discloses an apparatus and method for monitoring an occupant, (Mahbub, Abstract, Figs. 19 - 21, Pg. 1 ¶ 0040 - Pg. 2 ¶ 0043, Pg. 3 ¶ 0056 - 0059, Pg. 5 ¶ 0087 - 0088, Pg. 8 ¶ 0144 - 0155) the apparatus comprising: a camera obtaining an image in a vehicle; (Mahbub, Abstract, Figs. 2 - 4 & 19, Pg. 1 ¶ 0040 - Pg. 2 ¶ 0046, Pg. 3 ¶ 0056 - 

-	With regards to claim 5, Mahbub discloses the apparatus of claim 1, wherein if the object is a Chair Restriction Seat (CRS), the classifying module detects an installed state of the CRS through image processing (Mahbub, Figs. 19, 21 - 23, 27a - 29c, 34a, 35a, 36a & 37a, Pg.4 ¶ 0067 - 0068, Pg. 4 ¶ 0081 - Pg. 5 ¶ 0085, Pg. 5 ¶ 0088 and 0093 - 0097, Pg. 6 ¶ 0109 - 0110, Pg. 8 ¶ 0143 - 0148 and 0152) and detects a volume of the occupant in the CRS. (Mahbub, Figs. 19 & 21, Pg. 3 ¶ 0056 - 0059, Pg. 4 ¶ 0081 - Pg. 5 ¶ 0085, Pg. 5 ¶ 0088, 0091 and 0096 - 0099, Pg. 6 ¶ 0102 - 0110, Pg. 6 ¶ 0119 - Pg. 7 ¶ 0120, Pg. 7 ¶ 0128 - 0131 and 0140, Pg. 8 ¶ 0145 - 0148 and 0152) 

-	With regards to claim 6, Mahbub discloses the apparatus of claim 5, wherein if the CRS is installed in a rear direction of the vehicle and the detected volume of the occupant is in a preset range, the processor controls an airbag to 

-	With regards to claim 7, Mahbub discloses the apparatus of claim 1, 
wherein if a first object corresponding to the occupant (Mahbub, Abstract, Figs. 19 - 21, 35a & 35b, Pg. 3 ¶ 0056 - 0059 and 0066, Pg. 4 ¶ 0081 - Pg. 5 ¶ 0085, Pg. 5 ¶ 0088 and 0096 - 0097, Pg. 6 ¶ 0102 - 0110, Pg. 6 ¶ 0119 - Pg. 7 ¶ 0120, Pg. 7 ¶ 0128, Pg. 7 ¶ 0140 - Pg. 8 ¶ 0141, Pg. 8 ¶ 0144 - 0154) and a second object corresponding to a thing exist in the separated region, (Mahbub, Abstract, Figs. 19 - 21, 35a & 35b, Pg. 4 ¶ 0079 - Pg. 5 ¶ 0088, Pg. 6 ¶ 0102 - 0109, Pg. 7 ¶ 0128, Pg. 7 ¶ 0140 - Pg. 8 ¶ 0141, Pg. 8 ¶ 0144 - 0154) the classifying module detects a region in which the first and second objects overlap each other. (Mahbub, Abstract, Figs. 19 - 21, 35a & 35b, Pg. 4 ¶ 0079 - Pg. 5 ¶ 0088, Pg. 5 ¶ 0093 - 0095, Pg. 6 ¶ 0102 - 0109, Pg. 7 ¶ 0128, Pg. 7 ¶ 0140 - Pg. 8 ¶ 0141, Pg. 8 ¶ 0144 - 0154 [“Ratio of Volumes: This is the ratio of the actual volume V to that of the bounding cube VB” and “Ratio of Areas: This measure is given by the ratio of the area of the blob to the area of the bounding rectangle”]) 

-	With regards to claim 10, Mahbub discloses the apparatus of claim 7, wherein the classifying module extracts a context of the first object based on a 

-	With regards to claim 11, Mahbub discloses the apparatus of claim 10, wherein the processor controls at least one of the airbag, a display and/or an audio based on the extracted context. (Mahbub, Abstract, Fig. 19, Pg. 8 ¶ 0144 - 0154) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2018/0065582 A1 in view of Flowers et al. U.S. Patent No. 10,262,226.

With regards to claim 2, Miller et al. disclose the apparatus of claim 1, wherein learning data of an object model is defined in advance (Miller et al., Pg. 2 ¶ 0022 - Pg. 3 ¶ 0024, Pg. 3 ¶ 0028 - Pg. 4 ¶ 0031) and wherein the detecting module separates the object existing region using the learning data. (Miller et al., Figs. 1, 3 & 4, Pg. 2 ¶ 0021 - Pg. 3 ¶ 0024, Pg. 3 ¶ 0028 - Pg. 4 ¶ 0031, Pg. 4 ¶ 0035) Miller et al. fail to disclose explicitly wherein learning data is defined based on deep learning. Pertaining to analogous art, Flowers et al. disclose wherein learning data of an object model is defined in advance based on deep learning. (Flowers et al., Figs. 7 & 8, Col. 2 Lines 35 - 59, Col. 3 Lines 13 - 33, Col. 6 Lines 21 - 26, Col. 10 Lines 5 - 67 [“The predictive model may be trained in a variety of machine learning techniques, such as inputting the 2D or 3D imagery into a neural network using deep learning techniques.”]) Miller et al. and Flowers et al. are combinable because they are both directed towards utilizing image based classifiers to detect and monitor occupants of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller et al. with the teachings of Flowers et al. This modification would have been prompted in order to substitute the previously collected data utilized to train the classifiers of Miller et al. for the 3D learning data based on deep learning of Flowers et al. The 3D learning data based on deep learning of Flowers et al. could be substituted in place of the previously collected data utilized to train the classifiers of Miller et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the 3D learning data based on deep learning would be utilized to 

-	With regards to claim 3, Miller et al. in view of Flowers et al. disclose the apparatus of claim 2. Miller et al. fail to disclose explicitly wherein the learning data is defined in advance based on vehicle 3D information on information of the vehicle and object 3D rendering information inputted from a user. Pertaining to analogous art, Flowers et al. disclose wherein the learning data is defined in advance based on vehicle 3D information on information of the vehicle and object 3D rendering information inputted from a user. (Flowers et al., Figs. 7 & 8, Col. 2 Lines 10 - 24 and Lines 51 - 59, Col. 3 Lines 13 - 46, Col. 3 Line 51 - Col. 4 Line 6, col. 6 Lines 16 - 43, Col. 6 Line 55 - Col. 7 Line 3, Col. 7 Lines 45 - 54, 

-	With regards to claim 4, Miller et al. in view of Flowers et al. disclose the apparatus of claim 2, wherein the detecting module matches up the learning data defined in advance with the obtained image in the vehicle, (Miller et al., Fig. 4, Pg. 2 ¶ 0021 - Pg. 3 ¶ 0024, Pg. 3 ¶ 0028 - Pg. 4 ¶ 0031) separates a seat region of the vehicle based on the matching, (Miller et al., Figs. 1, 3 & 4, Pg. 2 ¶ 0021 - Pg. 3 ¶ 0024, Pg. 3 ¶ 0028 - 0030 [“extracted image features are fed into a classifier (for example, a comparator) which correlates the extracted features in a region of the image (for example, an interior region of the vehicle interior) to determine how well the extracted image features match the features of a class of objects (for example, vehicle occupants, seats, seatbelts, or other vehicle interior object classes)”]) and separates the object existing region from the separated seat region. (Miller et al., Figs. 1, 3 & 4, Pg. 2 ¶ 0021 - Pg. 3 ¶ 0024, Pg. 3 ¶ 0028 - Pg. 4 ¶ 0031, Pg. 4 ¶ 0035) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahbub U.S. Publication No. 2002/0050924 A1 as applied to claim 7 above, and further in view of Chan et al. U.S. Patent No. 10,163,018.

-	With regards to claim 8, Mahbub discloses the apparatus of claim 7, wherein if the overlapped region is smaller than a preset first threshold, (Mahbub, Abstract, Figs. 19 - 21, 35a & 35b, Pg. 5 ¶ 0088, Pg. 6 ¶ 0102 - 0109, Pg. 7 ¶ 0128, Pg. 7 ¶ 0140 - Pg. 8 ¶ 0141, Pg. 8 ¶ 0144 - 0154 [“Ratio of Volumes: This B”, “occupants with hands extended or legs on the dashboard would have a much lower value of RV”, “Ratio of Areas: This measure is given by the ratio of the area of the blob to the area of the bounding rectangle”, “This measure is relatively small for regions with large protruding parts. e.g., occupants with arms extended” and “After the elements of the test feature f are calculated… the test feature vector is compared with reference (or ‘golden’) feature vectors for various scenarios”]) the recognizing module recognizes a pose of the first object (Mahbub, Figs. 19 & 21, Pg. 8 ¶ 0149 - 0154) and wherein if the pose of the first object corresponds to a preset pose, the processor outputs a warning or controls on/off of an airbag. (Mahbub, Abstract, Fig. 19, Pg. 8 ¶ 0149 - 0154 [“the air bag would be turned off for RFIS or occupants at certain postures deemed at rick from the airbag”]) Mahbub fails to disclose explicitly wherein the recognizing module recognizes a pose of the first object using skeleton tracking. Pertaining to analogous art, Chan et al. disclose wherein the recognizing module recognizes a pose of the first object using skeleton tracking. (Chan et al., Figs. 1, 3A, 6, 8 - 10 & 18, Col. 3 Line 54 - Col. 4 Line 6, Col. 7 Lines 9 - 52, Col. 9 Lines 12 - 46, Col. 10 Line 12 - Col. 11 Line 22, Col. 14 Lines 39 - 59 [“The method 600 may use skeleton tracking and face tracking technologies to identify different driver postures.”]) Mahbub and Chan et al. are combinable because they are both directed towards image processing systems for monitoring vehicle occupants and detecting the poses of vehicle occupants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banno et al. U.S. Publication No. 2017/0161576 A1; which is directed towards an apparatus for detecting a driving capability state of a driver 
Mita et al. U.S. Publication No. 2008/0255731 A1; which is directed towards an occupant detection apparatus that determines the presence of passengers in a vehicle based on three-dimensional images and controls operation of an airbag based on information related to the passengers.
O’Boyle et al. U.S. Publication No. 2005/0111700 A1; which is directed towards an occupant detection system which detects and classifiers occupants of a vehicle based on image data and controls operation of airbags based on the classification of occupants.
Pertsel et al. U.S. Patent No. 10,953,850; which is directed towards an apparatus for monitoring occupants of a vehicle based on image data and detects whether or not the occupants are properly wearing seatbelts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667